Citation Nr: 0814203	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied service connection for bilateral hearing loss, 
tinnitus, and a pulmonary disability, to include asbestosis.  
The veteran filed a notice of disagreement (NOD) in June 
2005, and the RO issued a statement of the case (SOC) in 
April 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2006.

In November 2006, the RO issued a supplemental statement of 
the case (SSOC), continuing the denials of the claims. 

The Board's decision on the claim for service connection for 
bilateral hearing loss is set forth below.  The claims for 
service connection for tinnitus and for a pulmonary 
disability, to include asbestosis, are addressed in the 
remand following the order; these matters are being remanded 
to RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  The veteran's assertion of noise exposure in service is 
consistent with his established combat service.

4.  The competent evidence is, at least, evenly balanced on 
the question of whether the veteran's current bilateral 
hearing loss is medically related to in-service noise 
exposure.


CONCLUSION OF LAW

With all reasonable doubt resolved in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development action 
needed to fairly adjudicate this claim has been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his current bilateral hearing loss 
is the result of noise exposure from his service aboard Navy 
ships during World War II.  The veteran acknowledges that, 
after service, he experienced noise exposure when working for 
a railroad and in a steel mill, but maintains that his 
hearing loss is attributable to in-service, rather than post-
service, noise exposure.

Service medical records reflect no complaints or findings of 
hearing loss.  Although the veteran was not specifically 
diagnosed with hearing loss of either ear during service, the 
Board notes that the absence of in-service evidence of 
hearing loss is not fatal to the claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above), and a medically sound basis for 
attributing such disability to service, may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On the authorized VA audiological evaluation in June 2006, the 
veterans pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Right ear
55
80
70
85
Left ear
60
80
80
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 52 percent in the left ear.

Thus, the audiometric testing results clearly establish 
bilateral hearing loss to an extent recognized as a 
disability for VA purposes, as defined in 38 C.F.R. § 3.385 
(2007).

As noted, the veteran claims that he experienced in-service 
noise exposure while serving aboard a Navy ship during World 
War II.  While the veteran's service medical records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, the veteran's service personnel 
served during operations in support of the invasion and 
occupation of Okinawa and Iwo Jima, and his discharge 
certificate reflects that he received the European and 
Pacific Theater Ribbons.  These documents reflect that the 
veteran engaged in combat.  See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2007).  

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation. See 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.304(d) (2007); see 
generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  This 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the veteran's assertions of in-service noise exposure 
as credible and consistent with the circumstances of his 
service.

Therefore, the question remaining is whether there is a 
medically sound basis for attributing the veteran's bilateral 
hearing loss to service.  See Hensley, 5 Vet. App. at 159.

The audiologist who performed the June 2006 VA audiology 
examination, noting the lack of audiological testing in 
service and long history of post-service occupational 
exposure, wrote, "I cannot resolve this issue without resort 
to mere speculation."  However, a VA physician rendered 
provided a somewhat more definitive comment in a July 2006 
opinion.  Noting the veteran's in-service and post-service 
noise exposure, the VA physician wrote that, while there was 
definite evidence of noise-induced hearing loss, "I doubt 
that even King Solomon could differentiate the hearing loss 
due to his military experience from that of his post-military 
occupational noise exposure."  After reviewing the 
audiological test results and noting the veteran's in-service 
noise exposure, the physician wrote, "I am sure this caused 
some hearing loss but just how much one can never know."

Although the audiologist was, essentially, unable to provide 
a nexus opinion, the physician did find some link between the 
veteran's bilateral hearing loss and in-service noise 
exposure.  Admittedly, the doctor expressed some question as 
to the extent to which post-service noise exposure also 
contributes to the veteran's hearing loss; however, he 
certainly did not rule out the in-service noise exposure as a 
causative factor, and the legal authority governing service 
connection does not require that an in-service injury or 
disease be the sole factor in the development of a 
disability.  Under these circumstances, the Board finds that 
the competent evidence is, at least, in relative equipoise, 
on the question of whether there exists a medical nexus 
between current bilateral hearing loss and service.

When, as here, after consideration of all evidence and 
material of record in a case for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  See 38 
C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

On these facts, and with resolution of all reasonable doubt 
in the appellant's favor, the criteria for service connection 
are met.


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

The Board's review of the record reveals that further RO 
action on the claims for service connection for tinnitus and 
for a pulmonary disability, to include asbestosis, is 
warranted.

After issuance of the November 2006 SSOC, and prior to 
certification and transfer of the appeal to the Board, the RO 
sent an April 2007 memorandum to the veteran's representative 
requesting that the representative prepare a statement of 
accredited representative in appealed case (VA Form 646), or 
check a box indicating an acknowledgement in lieu of filing 
such a statement.  While the veteran's representative signed 
and returned the form, no VA Form 646 was filed, nor was the 
box checked to indicate acknowledgment in lieu of VA Form 
646.  To ensure that the veteran's representative has had 
full opportunity to provide argument on the veteran's behalf 
in connection with the remaining claims, the Board finds that 
further action in this regard is warranted,

While these matters are on remand, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
for service connection for service connection for tinnitus 
and for a pulmonary disability, to include asbestosis.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should afford the veteran's 
representative further opportunity to 
provide written argument on the remaining 
claims for service connection for 
tinnitus and a pulmonary disability, to 
include asbestosis, or to clearly 
indicate that the representative declines 
the opportunity to do so. 

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for service connection 
for tinnitus and for a pulmonary 
disability, to include asbestosis, in 
light of all pertinent evidence and legal 
authority.

4.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


